ORDER

PER CURIAM:
AND NOW, this 28th day of January, 2003, Daniel Eban Berger having been suspended from the practice of law in the State of New Jersey for a period of three months by Order of the Supreme Court of New Jersey dated July 2, 2002; the said Daniel Eban Berger having been directed on October 16, 2002, to inform this Court of any claim he has that the imposition of the identical or comparable discipline in this Commonwealth would be unwarranted and the reasons therefor; and no response having been filed, it is
ORDERED that Daniel Eban Berger is suspended from the practice of law in this Commonwealth for a period of three months, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.